Newman, Judge:
On October 1, 1973 defendant moved to dismiss this action as prematurely filed under 19 U.S.C. § 1514 (1964) on the ground that the liquidation was void. In response to the motion, plaintiff noted its “no objection” thereon on October 26,1973.
Subsequently, on December 4,1973 defendant filed a “Statement in Withdrawal of Motion By Defendant for Dismissal”, indicating that “defendant no longer desires the entry of the proposed order attached to the motion aforesaid”, and requesting “withdrawal of all motion papers filed on October 1, 1973, herein, and return of said papers to the office of counsel for defendant”.
On December 6, 1973 plaintiff filed an opposition to defendant’s statement of December 4, 1973 stating that plaintiff did not oppose withdrawal of the motion by defendant, but objecting to the physical withdrawal of the motion papers from the court file and return to the Government. Plaintiff insists that the motion papers are part of the official file and that defendant “is not free to make portions of the official record herein disappear as if they had never existed”. Additionally, plaintiff points out that by noting its “no objection” on the motion, the motion papers have to that extent become plaintiff’s as well as defendant’s papers, which defendant has no right to withdraw from the file without plaintiff’s consent.
I agree.
In view of the foregoing circumstances, defendant’s motion to dismiss this action may be deemed withdrawn, but plaintiff’s objection to the physical withdrawal of the motion papers and return of them to defendant is sustained. Accordingly, it is hereby OedeRed: The motion papers herein, to which plaintiff has noted its “no objection”, shall remain in the court file as part of the official record in this case.